Citation Nr: 1444079	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-07 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea as due to his service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1970 to April 1972. 

This matter comes on appeal before the Board of Veterans' Appeals from a December 2009 rating decision by the Department of Veterans Affairs, Regional Office located in Houston, Texas, which in pertinent part, denied the benefit sought on appeal. 

In August 2014, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder. 

The Board acknowledges that the Veteran has submitted additional evidence in support of his claims without waiver.  Regardless, given the favorable decision below, the Board finds that consideration of this evidence without a waiver in conjunction with the aforementioned claims is non-prejudicial.  See 38 C.F.R. § 20.1304(c)(2013). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's current diagnosed obstructive sleep apnea is likely secondary to his service-connected diabetes mellitus.





CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructed sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1113(b), 1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

The Veteran seeks entitlement to service connection for obstructive sleep apnea as secondary to his service-connected diabetes mellitus.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during an applicable presumptive period and that he still has such condition.  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

 In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102. 

In this case, the Veteran seeks entitlement to service connection for obstructive sleep apnea as secondary to his service-connected diabetes mellitus.  There is no doubt that the Veteran meets elements (1) and (2) as the medical evidence of record demonstrates that the Veteran has a current diagnosis of obstructive sleep apnea, and he has been awarded service-connection for diabetes mellitus.  The remaining issue, therefore, is whether element (3), evidence of a nexus between the service-connected diabetes mellitus and obstructive sleep apnea, is met. 

Here, the record contains conflicting medical opinions on whether the Veteran's obstructive sleep apnea is secondary to his service-connected diabetes mellitus.  The Veteran's treating VA sleep medicine physician has provided medical statements in which she concludes that the Veteran's service-connected diabetes mellitus led to the development and severity of his obstructive sleep apnea.  See October 2008 and September 2014 VA medical statements from A.C.H., M.D.  She further states that her medical conclusion is supported by a review of the medical literature that discusses a bi-directional link between diabetes mellitus and obstructive sleep apnea as well as consideration of the Veteran's clinical history and medical records.  See September 2014 VA medical statement.  This medical opinion supports both a causal as well as an aggravation secondary basis for the award of service connection. 

In contrast, the VA examiner from an October 2009 VA examination report concluded that it was less likely as not that the Veteran's obstructive sleep apnea is proximately due to his diabetes mellitus because the Veteran's weight has essentially remained stable.  

The Board finds that neither medical conclusion bears more probative weight than the other.  As such, the medical evidence on whether the Veteran's obstructive sleep apnea was proximately due to his service-connected diabetes mellitus is at least in equipoise.  Accordingly, element (3), evidence of a nexus between the service-connected diabetes mellitus and obstructive sleep apnea, has been satisfied.  Accordingly, the benefit sought on appeal is allowed.  

As the Board has granted service connection on a secondary proximately-caused basis, it need not address service connection on secondary aggravation basis or on direct basis in this matter. 


ORDER

Entitlement to service connection for obstructive sleep apnea as secondary to service-connected diabetes mellitus is granted. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


